Opinion op the Court by
Judge Hardin :
Whether the deed of trust from Michael Carroll to Nevill was or not fraudulent as to the debt of the appellant, so far as it embraced property which was liable to Carroll’s debts, as it appears that the horse and cow in controversy were exempt from liability for his debts under the exemption laws, he had a right to convey them in trust for the use of his wife, and his subsequent attempt to create a lien upon them in favor of appellant did not affect the title he had already conveyed.
It seems to us therefore the action was properly dismissed.
Wherefore, the judgment is affirmed.